84 So. 3d 1276 (2012)
Cedric Antonio YOUNG, Appellant,
v.
STATE of Florida, Appellee.
No. 1D11-4972.
District Court of Appeal of Florida, First District.
April 19, 2012.
Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public Defender, Tallahassee, for Appellant.
Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See Flagg v. State, 74 So. 3d 138 (Fla. 1st DCA 2011).
ROBERTS, WETHERELL, and ROWE, JJ., concur.